[Cite as Parsons v. Ohio Dept. of Transp., 2011-Ohio-5985.]



                                                        Court of Claims of Ohio
                                                                                The Ohio Judicial Center
                                                                        65 South Front Street, Third Floor
                                                                                   Columbus, OH 43215
                                                                         614.387.9800 or 1.800.824.8263
                                                                                    www.cco.state.oh.us

MARK E. PARSONS,                                                Case No. 2008-11290

       Plaintiff,

       v.                                                       Judge Joseph T. Clark

OHIO DEPARTMENT OF TRANSPORTATION,

       Defendant.                                               JUDGMENT ENTRY

        {¶1} On September 14, 2011, the magistrate issued a decision recommending
judgment for defendant.
        {¶2} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to a
magistrate’s decision within fourteen days of the filing of the decision, whether or not the
court has adopted the decision during that fourteen-day period as permitted by Civ.R.
53(D)(4)(e)(i).” No objections were filed.
        {¶3} The court determines that there is no error of law or other defect evident on
the face of the magistrate’s decision.              Therefore, the court adopts the magistrate’s
decision and recommendation as its own, including findings of fact and conclusions of
law contained therein. Judgment is rendered in favor of defendant. Court costs are
assessed against plaintiff. The clerk shall serve upon all parties notice of this judgment
and its date of entry upon the journal.



                                                   _____________________________________
                                                   JOSEPH T. CLARK
                                                   Judge


cc:
Christopher P. Conomy                                  Mark E. Parsons
Assistant Attorney General                             14653 State Route 555
150 East Gay Street, 18th Floor                        Cutler, Ohio 45724
Columbus, Ohio 43215-3130
Case No. 2008-11290                  -2-   JUDGMENT ENTRY




Filed October 18, 2011
To S.C. reporter November 18, 2011